Citation Nr: 1419713	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (evaluation) for service-connected migraine headaches prior to February 12, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1998 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In this regard, the RO identified the issue on appeal as entitlement to an earlier effective date for service connection of migraine headaches and higher initial compensation.  During the November 2012 Travel Board hearing, the Veteran clarified that she was only appealing the disability evaluation for migraine headaches prior to February 12, 2010, effectively withdrawing the appeal for a higher rating than 30 percent and for the period from February 12, 2010.  See 38 C.F.R. § 20.204 (2013) (explicitly providing that an appellant may withdraw an issue on appeal); A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  As such, the Board has recharacterized the issue on appeal to reflect the Veteran's more limited contention.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence. 


FINDING OF FACT

Prior to February 12, 2010, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on average once a month.


CONCLUSION OF LAW

Prior to February 12, 2010, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal for a higher initial rating for service-connected headaches prior to February 12, 2010 has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that fully satisfies the Veteran's higher initial rating appeal (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  In this case, however, as discussed above, the period on appeal is limited to the period prior to February 12, 2010.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Analysis of a Initial Rating for Service-Connected Migraine Headaches 
prior to February 12, 2010

The Veteran contends that, for the period prior to February 12, 2010, the symptomatology associated with the service-connected migraine headaches warrants a higher initial disability rating than the initially assigned zero percent (noncompensable).  The Veteran testified during the November 2012 Travel Board hearing that she would be satisfied with a 30 percent initial disability evaluation for migraine headaches prior to February 12, 2010.  

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After reviewing all the evidence, the Board finds that, prior to February 12, 2010, the Veteran's migraine headaches have caused prostrating attacks occurring on average once a month.  In an October 1998 VA general examination, the Veteran reported having headaches one to two times per week, but denied having weakness, fatigue, or functional loss.

During the November 2012 Travel Board hearing, the Veteran testified that the migraine headaches have remained consistent since service discharge.  She further testified that since 1998 she had migraine headache frequency of approximately five times per week, resulting in prostrating attacks (i.e., she would have to lie down in a dark room due to the pain, nausea, and sensitivity to lights).  The Veteran's former roommate, supervisor, and coworker, who knew the Veteran since 1999, 2006, and 2008, respectively, all submitted statements indicating that the Veteran had headaches five times per month, on average, which would result in her having to lie down in a dark room due to light sensitivity, nausea, sensitivity to loud noises, and pain.  The Veteran's mother also stated, in a January 2013 submission, that, since the Veteran returned home from service in November 1998, the Veteran has had headache frequency of five to seven times per month that prompted her to go to a dark room with a reduced level of noise.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology and occupational impairment for migraine headaches prior to February 12, 2010 more closely approximates that for characteristic prostrating attacks occurring on average once a month, warranting a 30 percent disability evaluation for the initial rating period on appeal prior to February 12, 2010.  
38 C.F.R. § 4.124a.  As mentioned above, the Veteran testified during the November 2012 Travel Board hearing that she would be satisfied with a 30 percent initial disability evaluation for migraine headaches prior to February 12, 2010.  See A.B., 6 Vet. App. at 39.  Specifically, the Veteran clarified that her contention is that the migraine headaches symptomatology and frequency remained consistent since November 3, 1998 (the date service connection for migraine headaches became effective), and that a 30 percent evaluation is warranted from the effective date of service connection; thus, the 30 percent rating prior to February 12, 2010 being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of higher initial rating for migraine headaches prior to February 12, 2010, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2002) (charging the Board with deciding questions of law and fact on appeal).  By stating that a 30 percent rating by the Board prior to February 12, 2010 would satisfy the appeal, the Veteran has limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 30 percent for the entire initial appeal period (which the Veteran also limited to prior to February 12, 2010).  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an initial disability rating in excess of 30 percent, including prior to February 12, 2010, is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Consideration

Because the Board has granted the full benefit sought on appeal, there also remains no question as to any higher or separate extraschedular rating under 38 C.F.R. § 3.321(b), as the extraschedular rating question is also withdrawn, leaving no question of extraschedular referral or rating for the Board to decide.  See 
38 U.S.C.A. § 7104; A.B.; 38 C.F.R. § 20.204.

The Board notes that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for higher rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected migraine headaches or migraine headaches in combination with other service-connected disability.  To the contrary, the record reflects that the Veteran is currently employed.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected migraine headaches or other service-connected disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

An initial disability rating of 30 percent, but no higher, for service-connected migraine headaches prior to February 12, 2010 is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


